(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista, sin asistencia de las partes, la moción del demandante apelado para que se desestime el recurso por abandono y por ser frívolo;
Por Cuanto, del escrito radicado por el promovente, contra el cual no ha radicado contestación alguna el apelante, aparece que el escrito de apelación fué radicado el día 13 de junio de 1940; que el apelante no hizo ninguna otra gestión hasta el 22 del mismo mes en que solicitó una prórroga para radicar la transcripción de evi-dencia, sin que antes hubiese optado por dicha transcripción y soli-citado la orden al taquígrafo para su preparación; y que el apelante no ha depositado en secretaría los honorarios del taquígrafo, ni le ha pagado a éste directamente dichos honorarios, razón por la cual la transcripción de evidencia no ha sido aún comenzada a pesar del tiempo transcurrido;
Por Cuanto, el apelante no ha comparecido a oponerse a dicha moción ni ha mostrado razón alguna por la cual no deba desestimarse el recurso;
Por lo tanto, se desestima por abandono el recurso.